tcmemo_1997_483 united_states tax_court irene eisenberg petitioner v commissioner of internal revenue respondent docket no filed date martin a stoll for petitioner drita tonuzi for respondent memorandum opinion hamblen judge this matter is before the court on the parties' cross-motions for summary_judgment pursuant to rule both parties submitted memoranda in support of their respective positions 1unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal gift_taxes for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the deficiencies are attributable to respondent's disallowance of petitioner's valuations of closely held corporate stock respondent and petitioner have both alleged in their respective motions that there are no genuine issues as to material facts and that a decision may be rendered as a matter of law we agree with their allegations consequently the case herein is ripe for summary_judgment the sole issue for decision is whether in determining the federal gift_tax value of her stock in a corporation on the basis of the net asset value method of valuation petitioner may take into account the full amount of the capital_gain taxes attributable to the built-in_gain on the corporation's sole asset at certain stock transfer dates background at the time of the filing of the petition in this case irene eisenberg petitioner resided in new york new york on date avenue n realty corp the corporation was organized under the laws of the state of new york from its inception petitioner held all issued and outstanding common_stock of the corporation which comprised big_number shares the corporation made an election effective on date to be treated as a subchapter_s_corporation subsequently on date the corporation's s election was revoked during the years at issue the corporation was a subchapter_c_corporation for federal tax purposes the principal asset of the corporation other than cash was a building in brooklyn new york the property which was leased to third parties the corporation received income from the rents generated from the lease appurtenant to the property during the years at issue prior to and during the years at issue the corporation's only income was from the active trade_or_business of renting the property on date the first transfer date petitioner made gifts of shares of stock in the corporation as follows shares to her son joseph eisenberg shares to her granddaughter joanne b bayer and shares to her grandson david blum subsequently on date the second transfer date and on date the third transfer date petitioner gave as gift sec_275 shares and shares of stock in the corporation respectively to her son joseph eisenberg the fair_market_value of the stock after a 25-percent minority discount was dollar_figure per share on the first transfer date dollar_figure per share on the second transfer date and dollar_figure per share on the third transfer date on the first second and third transfer dates the property's adjusted_basis was dollar_figure dollar_figure and dollar_figure respectively at the time of the first transfer the fair_market_value of the property was dollar_figure at the time of the second and third transfers the fair_market_value of the property was dollar_figure the corporation however did not possess a plan to liquidate sell or distribute the property in conjunction with the stock transfers on or about date date and date respondent received petitioner's timely filed federal gift_tax returns form_709 for the taxable years and respectively respondent issued a statutory_notice_of_deficiency to petitioner on july on august and date respondent and petitioner respectively filed motions for summary_judgment with this court 2subsequently on date petitioner amended her petition in this matter petitioner stated that the inclusion of certain taxes is necessary for the computation of the unified_credit utilized by petitioner with respect to her form sec_709 for the years at issue specifically petitioner sought to incorporate in this matter certain taxes imposed by the state of new york to decrease the value of the corporate stock on date respondent filed an answer to petitioner's amendment to her petition in light of our disposition of this case we do not address this issue discussion3 rule provides for summary_judgment on legal issues in controversies where there is no genuine issue of material fact 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 79_tc_340 the burden is on the moving party to show that it is entitled to summary_judgment and that the matter may be decided on the basis of the documents before this court 78_tc_412 71_tc_587 63_tc_462 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 sec_2501 imposes generally a tax on gifts of property by an individual the gift is measured by the value of the property passing from the donor if the gift is made in property the property's value at the date of the gift is considered the amount_of_the_gift sec_2512 fair_market_value is determined to be the price at which the property would change hands between a willing buyer and a willing seller neither party 3both parties have presented objections to individual stipulations on the grounds of relevance we find them to be without merit and or irrelevant to the decision of this case consequently we do not address these matters being under any compulsion to buy or to sell and both having a reasonable knowledge of the relevant facts 411_us_546 sec_25_2512-1 gift_tax regs here the parties have agreed that the net asset value method is appropriate for the valuation of the stock of the corporation they are also in agreement as to the fair_market_value of the property in question and the valuation of the shares as reported on petitioner's federal gift_tax returns the parties further agree that the corporation would have recognized capital_gains in the amount of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively if the property had been disposed of in a taxable disposition built-in capital_gain however the parties diverge on whether in arriving at the corporation's net asset value adjustments should be made to reflect costs that would potentially be incurred if its assets were liquidated petitioner contends that for gift_tax purposes she is entitled to take into account the full amount of capital_gain taxes to reduce the fair_market_value of the stock of the corporation simply put petitioner argues that a willing purchaser of the corporate stock would have discounted the otherwise applicable fair_market_value because of the income_tax_liability inherent in the aforementioned property the parties have stipulated the amounts that would have been realized in the years under consideration if a sale of the property had actually taken place in that regard petitioner computed the capital_gain tax reductions as though the corporation had sold the property in a taxable disposition on the transfer dates respondent on the other hand argues that petitioner is not entitled to reduce the fair_market_value of the corporate stock to account for potential capital_gain taxes since there was no liquidation distribution or sale of the stock at the transfer dates this court has repeatedly held that no reduction in the value of closely held stock to reflect potential capital_gains is warranted where the evidence fails to establish that a liquidation of the corporation or sale of the corporation's assets is likely to occur 87_tc_78 79_tc_938 4in particular petitioner claimed reductions based upon the assumption that the potential capital_gains would be subject_to federal_income_tax new york state franchise tax on business corporations and new york city general corporation tax in the aggregate amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioner subsequently amended her petition seeking to increase these taxes to dollar_figure dollar_figure and dollar_figure for the taxable years and respectively see supra note 5petitioner states that if we decide against her motion for summary_judgment then she reserves the right to present additional evidence to determine the full amount of taxes that may indeed be taken into account our holding in this regard renders this issue moot see supra note 72_tc_1062 69_tc_222 9_tc_162 moreover we have also held that a discount to asset values for the lost use of money is inappropriate because it fails to recognize that the underlying assets will themselves appreciate most likely at a rate similar to that applied as a discount estate of andrews v commissioner supra pincite the seminal case estate of cruikshank v commissioner supra held that potential capital_gain taxes were not includable in the computation for a discount in the valuation of certain corporate shares in that case the taxpayer held stock in a closely_held_corporation which was an investment holding_company the parties agreed that the corporation should be appraised on the basis of the value of its underlying assets the issue presented was whether the value of the underlying assets should be reduced by amounts of commissions and stamp and capital_gain taxes which would become payable if the assets were sold we stated 6see also estate of gray v commissioner tcmemo_1997_ estate of luton v commissioner tcmemo_1994_539 estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir estate of mctighe v commissioner tcmemo_1977_410 estate of thalheimer v commissioner tcmemo_1974_203 affd on this issue and remanded without published opinion 532_f2d_751 4th cir gallun v commissioner tcmemo_1974_284 the costs of disposal like broker's commissions are not a proper deduction estate of henry e huntington b t a still less do we think a hypothetical and supposititious liability for taxes on sales not made nor projected to be a necessary impairment of existing value we need not assume that conversion into cash is the only use available to an owner for property which we know would cost him market_value to replace id pincite subsequently in estate of piper v commissioner supra the issue for our consideration was the valuation of the stock of two investment companies for gift_tax purposes the taxpayer sought to discount the value of the stock for potential capital_gain taxes at the corporate level we rejected such an approach holding we consider such a discount unwarranted under the net asset valuation technique employed herein where there is no evidence that a liquidation of the investment companies was planned or that it could not have been accomplished without incurring a capital_gains_tax at the corporate level id pincite as we aptly stated in ward v commissioner supra pincite quoting estate of cruikshank v commissioner supra pincite 'we need not assume that conversion into cash is the only use available to an owner for property which we know would cost him market_value to replace ' consequently taxpayers may not obtain a valuation discount for estate and gift_tax purposes based on an event that may not transpire hence when liquidation is only speculative the valuation of assets should not take these costs into account because it is unlikely they will ever be incurred estate of andrews v commissioner supra pincite emphasis added in sum the primary reason for disallowing a discount for capital_gain taxes in this situation is that the tax_liability itself is deemed to be speculative specifically in the above cases there was a failure to show the requisite likelihood that the beneficiaries would liquidate the corporation or sell the underlying assets and incur the tax and other expenses further there was no showing that a hypothetical willing buyer would desire to purchase the stock with the view toward liquidating the corporation or selling the assets such that the potential tax_liability would be of material and significant concern petitioner contends that estate of piper v commissioner supra pincite and estate of luton v commissioner t c memo 7in 87_tc_78 this court summarized its position as follows there is no evidence that the liquidation of the entire corporation is imminent or even contemplated under such circumstances we need not assume that conversion into cash is the only use available to an owner for property which we know would cost him market_value to replace 9_tc_162 a hypothetical willing buyer of the shares in an arm's-length sale could expect no reduction in price for sales expenses and taxes that he might incur in a subsequent sale of either the shares or the corporation's underlying assets when liquidation is only speculative such costs are not to be taken into account estate of andrews v commissioner t c pincite 72_tc_1062 estate of cruikshank v commissioner supra fn ref omitted among other cases represent the denial of a discount for potential capital_gain taxes was based in part on the possibility that the taxes could be avoided by liquidating the corporation in that regard petitioner argues that those cases have lost their vitality as a result of the date enactment of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2269 specifically petitioner contends that the amendments made by the tra to sec_336 and sec_337 repealed the general_utilities_doctrine petitioner states that prior to the effective date of tra the corporation could have liquidated completely and distributed the property and cash to her or to any other individual or entity without recognizing the built-in_gain further petitioner asserts that subsequent to the effective date of tra she does not possess the ability to completely liquidate the corporation without the recognition of the built-in_gain see eg sec_336 and sec_337 as a result petitioner argues that it is now a virtual certainty that if the 8the general_utilities_doctrine originated in 296_us_200 the holding of that opinion allowed a corporation to avoid recognition of gain on the distribution of appreciated_property to its shareholders in congress codified the general_utilities_doctrine in sec_311 pursuant to the tax_reform_act_of_1986 tra publaw_99_514 c 100_stat_2085 corporations are now required to recognize gain on the distribution of appreciated_property except in certain limited circumstances sec_311 sec_336 as amended by tra sec_631 c_corporation is liquidated capital_gain taxes will be imposed at the corporate level moreover petitioner states that any willing buyer of the corporate stock having reasonable knowledge of the applicability of the capital_gain taxes would reduce the price paid for the stock by the full amount of the tax sec_25_2512-1 gift_tax regs thus petitioner argues that this change in the law justifies the allowance of a discount for potential taxes in contrast respondent counters that a hypothetical buyer possesses the option of avoiding the imposition of any capital_gain taxes through the purchase of corporate stock and the continuation of the business of leasing the property in question through the corporate form thus respondent asserts that any individual or entity may indefinitely defer taxes additionally respondent argues that there are several transactions in which the corporation may transfer the property to a new corporation in exchange for the new corporation's stock and thus avoid the recognition of gain see eg sec_351 and sec_355 we agree with respondent that a discount for capital_gain taxes does not apply here as noted we have held that a discount for potential costs of sale or liquidation whether in the nature of selling_expenses or income taxes that might be incurred is inappropriate where the sale or liquidation is itself speculative in this instance both parties have stipulated that there was no plan_of_liquidation accordingly it is inapposite to apply a discount for potential capital_gain taxes when the recognition event itself is purely speculative for the foregoing reasons we will grant respondent's motion for summary_judgment and deny petitioner's motion for summary_judgment an appropriate order and decision will be entered for respondent
